Citation Nr: 1613820	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-42 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a thoracic spine disability.

3.  Entitlement to a rating in excess of 20 percent for patella dislocation, left knee.

4.  Entitlement to a rating in excess of 10 percent for left knee arthritis.

5.  Entitlement to a rating in excess of 10 percent for right knee disability with mild degenerative joint disease.

6.  Entitlement to a rating in excess of 20 percent for the Veteran's service-connected thoracolumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran's DD Form 214 lists active service from January 1987 to February 1989, with 5 years, 10 months and 28 days of prior active service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction is currently with the RO in Atlanta, Georgia.  

In the September 2008 rating decision, the RO denied higher ratings for the service-connected knee and back disabilities and denied a petition to reopen a previously denied claim of service connection for a bilateral hip disability.  In the August 2009 rating decision, it denied service connection for a thoracic spine disability.

The Board previously considered this matter in May 2014, at which time it reopened the previously denied claim of service connection for a bilateral hip disability, instructed that a statement of the case be issued on the claim of service connection for a thoracic spine disability pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), and remanded the remaining issues for additional development.

In May 2014, the RO issued a statement of the case for the issue of service connection for a thoracic spine disability.  In June 2014, the Veteran submitted a substantive appeal that alluded to his claimed thoracic spine disability.  As such, the issue of service connection for a thoracic spine disability is still on appeal.

As explained below, the Board is denying service connection for a thoracic spine disability, as separate from the service-connected low back disability.  Nevertheless, it is recharacterizing the issue of a higher rating for the Veteran's low back disability, to encompass any current thoracic spine abnormalities.

Lastly, the Board notes that, in September 2015, subsequent to the most recent (August 2015) supplemental statement of the case, the Veteran submitted new evidence in the form of private medical records.  He has waived initial review of this evidence by the RO.  Thus, the Board may adjudicate the matter.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

The issue of service connection for a bilateral hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran has a thoracic spine disability that is separate from his service-connected spine disability.

2.  The weight of the evidence shows that the Veteran's service-connected left knee disability has been manifested by moderate but not severe instability, by pain and painful motion, but with flexion to greater than 45 degrees and extension to 0 degrees; and with no ankylosis, impairment of tibia or fibula, or genu recurvatum.

3.  The weight of the evidence shows that the Veteran's service-connected right knee disability has been manifested by pain with degenerative loss of articular cartilage, but with flexion to greater than 45 degrees and extension to 0 degrees; and with no ankylosis, impairment of tibia or fibula, or genu recurvatum.

4.  The weight of the evidence shows that the Veteran's service-connected thoracolumbar spine disability has been manifested by pain on motion, but he retains 30 degrees or more of forward flexion without additional impairment after repetitive use, and there is no ankylosis and no incapacitating episodes lasting over four weeks.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a thoracic spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for a rating in excess of 20 percent under DC 5257 for patella dislocation, left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5226 to 5263 (2015).

3.  The criteria for a rating in excess of 10 percent under DC 5260 for left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5226 to 5263 (2015).

4.  The criteria for a rating in excess of 10 percent under DC 5257 for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5226 to 5263 (2015).

5.  The criteria for a rating of 10 percent under DC 5259 for a right knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5226 to 5263 (2015).

6.  The criteria for a rating in excess of 20 percent for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2015).

7.  The criteria for a compensable rating, prior to June 26, 2015, and in excess of 10 percent, thereafter, for radiculopathy, right lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.71a, DC 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his service connection and increased rating claims in December 2007 and December 2008, prior to the initial adjudication of the claims.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  In this regard, the Board notes that the May 2014 Remand instructed the RO to contact the Veteran and ask him to identify, and authorize the release, of any outstanding private treatment records, to include providers previously identified by the Veteran.  In July 2014, the RO sent a letter to the Veteran, asking him to submit such information.  In August 2014, the Veteran requested a 30-day extension to obtain the medical evidence requested by VA in its July 2014 letter.  Several months later, in May 2015, the Veteran submitted records of a November 2012 surgery of his right knee.  Then, in August 2015, he submitted a private radiology report (dated August 2015) for his right knee.  Last, in September 2015, he submitted a June 2015 private radiology report for his spine.  This last piece of evidence was submitted after the most recent (August 2015) supplemental statement of the case, but the Veteran waived initial RO review of it.  

VA provided a VA examination in March 2008.  In his September 2008 notice of disagreement, the Veteran questioned the adequacy of this VA examination, suggesting that it was not an accurate representation of his symptomatology.  VA provided a second VA examination in June 2015.  In a September 2015 appellate brief, the Veteran's representative stated that the examiner's report did not indicate the use of a goniometer in measuring the range of motion of the knees and back.  Insofar as this assertion suggests that the examination could have been inadequate, the Board finds it to be speculative in nature and insufficient to rebut the presumption that the examiner employed the appropriate methods of measurement.  As such, the Board finds no objective indication that the June 2015 VA examination is inadequate or that its findings do not reflect the current severity of the disabilities.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  The AOJ fully complied with the remand directives, and no further remand is needed.  VA's has satisfied its duty to notify and assist; any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  

II.  Analysis

The Veteran submitted a claim of increased ratings for his service-connected bilateral knee and low back disabilities.  See September 2007 statement.  Subsequently, he submitted a separate claim of service connection for a thoracic spine disability, as secondary to his service-connected lumbar spine disability.  See October 2008 statement.

Service Connection for a Thoracic Spine Disability

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Veteran is seeking service connection for a T11-12 thoracic spine disability, as secondary to his service-connected for a low back disability with degenerative disc disease.  An October 2008 private MRI report shows a diagnosis of diffuse central disc bulging at T11-12, along with disc herniation at L5-S1.

A June 2009 VA medical opinion stated that the lower thoracic spine works in concert with the lumbosacral spine and that they are essentially one unit at that level.  As such, the thoracic and lumbosacral conditions are essentially one and the same.  

The Board further notes that, under the current version of the rating criteria governing disabilities of the spine, the thoracic and lumbar spines are rated together.  The General Rating Formula for Disabilities and Injuries of the Spine refers to two spinal segments - the cervical, or neck, and the thoracolumbar, or the thoracic and lumbar spines.  Thus, to provide separate rating for both the thoracic and lumbar disabilities would require rating them under the same criteria based on the same symptomatology.  This violates the prohibition on pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

As the evidence does not show that the Veteran has a thoracic spine disability that is distinguishable or separate from the service-connected low back disability, the Board finds that a grant of service connection for a separate thoracic spine disability is not warranted.  Notwithstanding, the Board has characterized the service-connected low back disability to include any thoracic spine abnormalities.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Knees

The Veteran's left knee disability is currently rated as 10 percent rating disabling under DC 5260, for arthritis, with a separate 20 percent rating under DC 5257, for patella dislocation.  Meanwhile, his right knee disability is only rated as 10 percent disabling under DC 5257, for right knee disability with mild degenerative joint disease.  The Veteran seeks higher ratings.  The Board will consider whether he is entitled to higher or separate ratings under all applicable diagnostic codes.

Under Diagnostic Code 5260, a 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Pursuant to Diagnostic Code 5261, a 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both codified at 38 C.F.R. §4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9- 2004.

Ankylosis of the knee will be rated as 60 percent disabling if at an extremely unfavorable angle, in flexion at an angle of 45 degrees or more.  A 50 percent rating will be assigned if the knee is in flexion between 20 degrees and 45 degrees.  The disability will be rated at 40 percent if it is in flexion between 10 degrees and 20 degrees.  A 30 percent rating will be assigned if there is ankylosis at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Finally, impairment of the tibia and fibula will be rated as 40 percent disabling where there is a nonunion, with loose motion, requiring brace.  A malunion of the tibia and fibula will be rated as 30 percent disabling if there is marked knee or ankle disability, 20 percent disabling if there is moderate knee or ankle disability, and 10 percent disabling if there is slight knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

The law permits separate ratings for arthritis and instability of a knee.  Specifically, the VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 because the arthritis would be considered an additional disability warranting a separate rating even if the limitation of motion was not compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Likewise, the VA General Counsel has also held that, when x-ray findings of arthritis are present and a Veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a rating of 10 percent is warranted when the Veteran experiences slight subluxation or lateral instability.  A rating of 20 percent is warranted when the Veteran experiences moderate subluxation or lateral instability.  A rating of 30 percent is warranted when the Veteran experiences severe subluxation or lateral instability. 

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.

Removal of the semilunar cartilage, which is symptomatic, warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Turning to the evidence of record, a March 2008 VA examination shows complaints of constant pain and swelling, with occasional locking, in his left knee, and intermittent swelling and retropatellar pain, usually induced by carrying heavy items and climbing stairs, in his right knee.  The examiner noted current treatment in the form of over-the-counter pain medication and the use of bilateral knee braces.  As to occupational impact, the examiner indicated that the Veteran was employed as a claims adjuster and had difficulty getting up and down from a chair.  The Veteran also stated that he had difficulty going down stairs and could not walk more a half-mile.  The examiner noted flare-ups of pain in the left knee, occurring one or two times per week, and lasting 7 to 10 days.  The examiner stated that it would be speculative for his to estimate the range of motion loss during these flare-ups.  Range of motion for right knee was flexion to 125 with no pain noted.  Range of motion for left knee was flexion to 120 with no pain.  For both knees, there was no additional range of motion loss due to pain, weakness, fatigue, incoordination, or lack of endurance after repetitive use.  

Private MRI reports from October 2008 show moderate chondromalacia patella overlying the medial facet of the patella, for the left knee; and moderate degenerative loss of articular cartilage in the medial and patellofemoral compartments, for the right knee.  

Private treatment records (received in May 2015) show that the Veteran underwent surgery for his right knee in November 2012.  The operative report shows postoperative diagnoses of right knee medial meniscus tear, lateral meniscus tear, grande IV chondral defect of the lateral femoral condyle, grade III chondral defect of the patellofemoral joint, and multiple cartilaginous loose bodies.

A June 2015 VA examination shows complains of pain and stiffness in both knees.  The examiner notes diagnoses of right knee degenerative arthritis and left knee arthritis with patella dislocation.  Range of motion of right knee was flexion to 90 degrees and extension to 0 degrees, with no pain noted.  Range of motion of left knee was flexion to 80 degrees and extension to 0 degrees, with no pain noted.  For both knees, there was no additional range of motion loss due to pain, weakness, fatigue, incoordination, or lack of endurance after repetitive use.  No flare-ups were reported.  As to additional contributing factors of disability, the examiner noted less movement than normal due to ankylosis, adhesions, etc. for both knees.  Nevertheless, the examiner stated that the Veteran did not have ankylosis.  In addition, the examiner did not find evidence of joint instability for both knees.

An August 2015 private MRI report for the right knee shows new horizontal rear through the posterior horn-body junction region of the medial meniscus with mild to moderate medial compartment chondromalacia; minimal truncation of the free edge of the lateral meniscus from previous meniscal debridement without a new tear; a sharply demarcated focus of high-grade partial thickness articular cartilage loss with overlying chondral flap at the middle third of the posterior weightbearing aspect of the lateral femoral condyle; moderate patellofemoral compartment chondromalacia; and trace joint effusion.

Months later, in May 2015, the Veteran submitted records of a November 2012 surgery for his right knee.  Then, in August 2015, he submitted a private radiology report for his right knee.  

Left Knee

As stated above, the Veteran's left knee is currently rated as 10 percent disabled under DC 5260.  To warrant a rating higher than 10 percent under DC 5260, the disability must be manifested by leg flexion limited to 30 degrees or less.  Here, the evidence shows limitation of flexion up to 80 degrees in the left knee.  See June 2015 VA examination.  The Board further notes that the Veteran did not have any additional limitation of motion due to pain, weakness, incoordination, or fatigability with repetitive testing on any examination.  The Veteran reported flare-ups in the March 2008 VA examination, but there is no objective evidence that these resulted in any further limitation of motion.  In this regard, the Board acknowledges Mitchell v. Shinseki, 25 Vet. App. 32 (2011), in which the United States Court of Appeals for Veterans Claims (the Court) held that all VA examinations must comply with 38 C.F.R. § 4.40 regarding functional loss; the examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare ups or when the joint is used repeatedly over a period of time; and if possible, functional loss should be portrayed in degree of additional range of motion loss due to pain on use or during flare ups.  Here, the March 2008 VA examiner commented that it would involve speculation to provide specific findings regarding the degree of any additional functional limitation caused during a period of flare-up; while not expressly stated, the Board interprets this comment to mean that it would be speculative because the examiner had not been able to witness the actual flare-ups.  It does not appear that additional development, such as seeking an addendum opinion from the same examiner or another individual would yield any useful information; it would seemingly remain speculative to comment on the severity of symptoms during an unobserved period of flare up.  Thus, additional development would likely only serve to delay the adjudication of the claim and provide no meaningful benefit to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Additionally, the June 2015 VA examination shows no report of flare-ups.  As such, a higher rating under DC 5260 is not warranted.  A separate rating under DC 5261 is not warranted, as there is no evidence of limitation of extension.

With regard to instability, as stated above, the Veteran is already in receipt of a 20 percent rating under DC 5257, for moderate instability in his left knee.  The evidence of records does not show that the Veteran's left knee instability has risen to the level of severe.  See June 2015 VA examination (showing no joint instability).  As such, a higher rating under DC 5257 is not warranted.

Ratings are also available for a knee disability under DC 5256 (ankylosis), DC 5258 (dislocated semilunar cartilage or meniscus), DC 5259 (symptomatic removal of semilunar cartilage or meniscus), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a.  However, the evidence does not establish any such impairment that is connected to the Veteran's service-connected left knee disability.  Moreover, the Veteran's left knee manifestations are contemplated by currently assigned rating of 10 percent under DC 5260 for painful motion, and the previously assigned rating of 20 percent under DC 5257 for instability.  This includes consideration of additional impairment during flare-ups or with repetitive use due to pain or other factors, such as decreased endurance and less movement than normal due to symptoms such as swelling or stiffness, per DeLuca and Mitchell.  

In summary, higher or separate ratings for the Veteran's left knee disability are not warranted, with consideration of all potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The disability picture does not more nearly approximate the criteria for the next higher rating under any applicable code; therefore, the lower rating must be assigned.  See 38 C.F.R. § 4.7.  Staged ratings are not warranted, as the Veteran's knee symptomatology has remained relatively stable, and any increases in severity were not sufficient for a separate or higher rating for a distinct period.  Fenderson, 12 Vet. App. at 126-27.

Right Knee

The aforementioned evidence shows limitation of flexion up to 90 degrees, with no pain noted.  See June 2015 VA examination.  Such degree of limitation does not meet the criteria for a compensable rating under DC 5260.  Similarly, a rating under DC 5261 is not warranted, as there is no evidence of limitation of extension.

The Board further notes that the Veteran did not have any additional limitation of motion due to pain, weakness, incoordination, or fatigability with repetitive testing on any examination.  Similarly, he did not report flare-ups for the right knee.

With regard to instability, as stated above, the Veteran is already in receipt of a 10 percent rating under DC 5257, for slight instability in his right knee.  There is no evidence that the right knee instability has risen to the level of moderate during the appeal period.  In this regard, the Board notes that the March 2008 VA examination shows less intermittent swelling and pain for the right knee, whereas, for the left knee (rated as 20 percent disabling under DC 5257), it shows constant pain and occasional locking.  Furthermore, subsequent evidence does not show that the right knee disability has risen to the level of the higher rated left knee instability.  See June 2015 VA examination (showing no joint instability).  As such, a higher rating under DC 5257 is not warranted.

The Board has considered whether a separate rating is warranted under any other diagnostic code applicable to the knees.  In this regard, it notes that the October 2008 MRI report shows a finding of moderate degenerative loss of articular cartilage in the medial and patellofemoral compartments of the knee.  Similarly, the November 2012 report for right knee surgery shows a finding of multiple cartilaginous loose bodies, and the August 2015 MRI report shows cartilage loss in the right knee.  Furthermore, the evidence shows complaints of right knee, swelling, and pain.  The Board finds that this disability picture is analogous to the one contemplated under DC 5259, which provides a single 10 percent rating for symptomatic removal of semilunar cartilage.  Resolving any doubt in favor of the Veteran, the Board finds that he is entitled to a 10 percent rating under DC 5259.  

As stated above, ratings are also available for a knee disability under DC 5256 (ankylosis), DC 5258 (dislocated semilunar cartilage or meniscus), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a.  However, the evidence does not establish any such impairment as connected to the Veteran's service-connected right knee disability.  Moreover, the Veteran's right knee manifestations are contemplated by the previously assigned rating of 10 percent under DC 5257 for instability and the separate, currently assigned rating of 10 percent under DC 5259.  This includes consideration of additional impairment during flare-ups or with repetitive use due to pain or other factors, such as decreased endurance and less movement than normal due to symptoms such as swelling or stiffness, per DeLuca and Mitchell.  

In sum, a rating of 10 percent is warranted under DC 5259, based on degenerative loss of articular cartilage, with pain, stiffness, and swelling.  Nevertheless, a rating in excess of 10 percent for instability is not warranted, with consideration of all potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings are not warranted, as the Veteran's knee symptoms have remained relatively stable, and any increases in severity were not sufficient for a separate or higher rating for a distinct period.  Fenderson, 12 Vet. App. at 126-27.

For both knees, referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted because this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Lastly, a claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Thoracolumbar Spine

The Veteran is currently in receipt of a 20 percent rating under DC 5243, for a low back disability, characterized as chronic low back strain with minimal degenerative disc disease at L5/S1.  As already stated, the Board has recharacterized the service-connected disability to include any related thoracic spine abnormalities.  The Board also notes that an August 2015 rating decision granted service connection for radiculopathy of the right leg, as secondary to the service-connected low back disability, with a 10 percent rating, effective June 26, 2015, under DC 8520.

Under DC 5243, intervertebral disc syndrome is to be evaluated under either General Rating Formula of Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243.

Under the General Rating Formula of Diseases and Injuries of the Spine, a 10 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the General Rating Formula for Diseases and Injuries of the Spine. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are from zero to 45 degrees, and left and right lateral rotation are to 80 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, and the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.

The March 2008 VA examination shows complaints of constant pain, aggravated by bending and lifting, with no radiation into the lower extremities.  Treatment at the time was limited to over-the-counter Motrin.  The examiner noted flare-ups of increased pain and stiffness, occurring one or two times per week, and lasting 7 to 10 days.  The examiner stated that it would be speculative for him to estimate the range of motion loss during these flare-ups.  Range of motion was forward flexion up to 75 degrees.  The examiner did not note any additional range of motion loss following repetitive use or due to pain, weakness, fatigue, lack of endurance or incoordination.  There was no indication that the Veteran had ankylosis.

The June 2015 VA examination shows complaints of lower back pain with activities like lifting and long sitting, and numbness in the right leg.  Range of motion was forward flexion up to 80 degrees.  The examiner did not note any additional range of motion loss due to pain, weakness, fatigue, lack of endurance or incoordination following repetitive use.  No flare-ups were noted.  There was no ankylosis.  The right leg radiculopathy was characterized as mild.  The examiner noted that the Veteran did not have intervertebral disc syndrome.

In addition to these VA examinations, the record shows that the Veteran reported a flare-up of his back disability in an April 2008 statement.  In support of this assertion, he submitted a January 2008 prescription of light duty for two weeks.  An October 2008 application for a temporary disabled person parking permit shows that the Veteran was certified as disabled, based on his inability to walk, from October 2008 to January 2009.  The evidence also shows that, in February 2009, the Veteran's physician prescribed the use of a TENS unit and again certified him as disabled for purposes of temporary disabled person parking permit, this time from February to May 2009.  In a November 2009 statement (submitted in a VA form 9 with the November 2009 notice of disagreement), the Veteran indicated that he had had 3-4 incapacitating episodes monthly.  

The above evidence shows that the Veteran retained forward flexion of the lumbar spine to 30 degrees or more throughout the period on appeal.  He did not have any additional limitation of motion due to pain, weakness, incoordination, or fatigability with repetitive testing on any examination.  The Veteran reportedly experienced flare-ups but there is no objective evidence that these resulted in any further limitation of motion.  In this regard, the Board acknowledges Mitchell v. Shinseki, 25 Vet. App. 32 (2011), in which the United States Court of Appeals for Veterans Claims (the Court) held that all VA examinations must comply with 38 C.F.R. § 4.40 regarding functional loss; the examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare ups or when the joint is used repeatedly over a period of time; and if possible, functional loss should be portrayed in degree of additional range of motion loss due to pain on use or during flare ups.  Here, the most recent examiner commented that it would involve speculation to provide specific findings regarding the degree of any additional functional limitation caused during a period of flare-up; while not expressly stated, the Board interprets this comment to mean that it would be speculative because the examiner had not been able to witness the actual flare-ups.  It does not appear that additional development, such as seeking an addendum opinion from the same examiner or another individual would yield any useful information; it would seemingly remain speculative to comment on the severity of symptoms during an unobserved period of flare up.  Thus, additional development would likely only serve to delay the adjudication of the claim and provide no meaningful benefit to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991)

In further finding against an increased evaluation, the Board notes that there is no evidence of ankylosis.  These findings preclude a rating higher than 20 percent under the General Rating for Diseases and Injuries of the Spine.  There is a diagnosis of intervertebral disc syndrome, but no showing of incapacitating episodes having a total duration of at least four weeks, which precludes a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DCs 5242-5243.

The Board has also considered entitlement to separate evaluations for objective neurologic abnormalities, as outlined by Note (1) of the General Rating for Diseases and Injuries of the Spine.  As previously noted, a separate 10 percent rating has been established for mild right leg radiculopathy, effective June 26, 2015.  See August 2015 rating decision.  As the Veteran submitted his claim for an increased rating in September 2007, this effective date does not cover the entire period on appeal and the Board must determine whether the evidence demonstrates that any of the neurologic abnormalities were present earlier that the current rating assignment contemplates.  In this regard, the Board finds no evidence of radiculopathy or any other neurologic abnormalities related to the service-connected back disability, prior to June 26, 2015.  Rather, the March 2008 VA examination explicitly notes no finding of radiating pain to the lower extremities.  Similarly, from June 26, 2015, forward, there is no evidence of radiculopathy of the left leg or moderate radiculopathy of the light leg.  As such, a separate rating for left leg radiculopathy and a rating in excess of 10 percent for right leg radiculopathy are not warranted.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In sum, the weight of the evidence is against a rating in excess of 20 percent for the Veteran's service-connected lumbosacral spine disability and in excess of 10 percent for radiculopathy of the right lower extremity, from June 26, 2015, forward.  


ORDER

Service connection for separate thoracic spine disability is denied.

A rating in excess of 20 percent for patella dislocation, left knee, is denied.

A rating in excess of 10 percent, for left knee arthritis, is denied.

A rating in excess of 10 percent for subluxation and lateral instability of the right knee is denied.

A separate rating of 10 percent for symptomatic semilunar cartilage disability of the right knee is granted.

A rating in excess of 20 percent for thoracolumbar spine disability is denied.


REMAND

The Veteran is claiming service connection, on a secondary basis, for bilateral right hip pain with arthritis and cartilage loss, due to altered gait.  Id.  A June 2015 VA examination shows a diagnosis of right hip pain, likely mild right hip degenerative joint disease, based on reported history.  A July 2015 addendum opinion shows a confirmed diagnosis of bilateral osteoarthritis of the hips.  

The VA examiner stated that the Veteran's bilateral hip osteoarthritis is less likely as not related to his service-connected bilateral knee or low back disabilities.  See July 2015 addendum opinion.  For his rationale, the examiner stated that osteoarthritis can be age-related.  He also noted that the Veteran reportedly had a motor vehicle accident in 2003, so there could be other factors involved.  (The Board, however, notes that the Veteran was diagnosed with bilateral hip osteoarthritis prior to 2003.  See private treatment records from 1996 to 2000.)  The examiner went on to state that he did not find evidence that the Veteran's service-connected back and knee disabilities caused his bilateral osteoarthritis, and that he could not provide such an opinion without resort to mere speculation.  Notwithstanding, he made it clear that he would accept such interpretation.  Id.  The Board finds the examiner's statements to be self-conflicting and inadequate
As he did not explain why he could not provide a nexus opinion without resort to mere speculation.   Moreover, his final commented suggested that he did believe a nexus exists.  On remand, the RO should obtain an addendum opinion for the issue of service connection for a bilateral hip.

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file, including a copy of this remand, to the individual who conducted the June 2015 VA examination, or another appropriate examiner if that individual is unavailable, for an addendum opinion regarding the Veteran's bilateral hip disability.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.  

The examiner should respond to the following:

Provide an opinion as to whether the Veteran's bilateral hip disability is at least as likely as not (probability of 50 percent or higher) proximately due to his service-connected bilateral knee and/or low back disabilities.  

The examiner should explain the reasons for any opinion offered.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

The examiner must consider lay reports from the Veteran along with pertinent medical evidence.  The examiner must provide a reason if he or she rejects the lay reports, and the lay statements cannot be rejected due solely to a lack of medical documentation.  

2.  After completing the above development, readjudicate the issue of service connection for a bilateral hip disability.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


